IN THE SUPREME COURT OF MISSISSIPPI
                                      NO. 93-IA-00125-SCT
THE LAMAR CORPORATION, A LOUISIANA CORPORATION, SUCCESSOR TO
LAMAR ADVERTISING OF JACKSON, INC., AND LAMAR OUTDOOR ADVERTISING,
INC., LESSEE
v.
STATE HIGHWAY COMMISSION OF MISSISSIPPI

DATE OF JUDGMENT:                        1/29/93
TRIAL JUDGE:                             HON. HOUSTON JAMES PATTON
COURT FROM WHICH                         HINDS COUNTY SPECIAL COURT OF EMINENT
APPEALED:                                DOMAIN
ATTORNEY FOR APPELLANT:                  MARK D. HERBERT
ATTORNEYS FOR APPELLEE:                  JAMES T. METZ
                                         JOHN H. PRICE, JR.
                                         BARRY S. ZIRULNIK
NATURE OF THE CASE:                      CIVIL - EMINENT DOMAIN
DISPOSITION:                             REVERSED AND REMANDED - 6/6/96
MOTION FOR REHEARING                     7/10/96
FILED:
MANDATE ISSUED:                          9/26/96




     EN BANC.


     BANKS, JUSTICE, FOR THE COURT:


¶1. Here we are called upon to address the interplay between a statute providing for relocation expenses
and that calling for compensation for structures on real property acquired by the state where the owner of
the structure has the right of removal but cannot remove the structure without destroying it. We conclude
that the structure owner is entitled to compensation for the value of the structure. Accordingly, we reverse.

                                                      I.

¶2. This appeal arises from the January 29, 1993, Order of the Special Court of Eminent Domain, First
Judicial District, Hinds County, Mississippi, which granted the State Highway Commission of Mississippi's
("Commission") motion for partial summary judgment. In that Order, the trial court judge held that an
outdoor advertising structure, owned by Appellants, Lamar Outdoor Advertising, Inc., et al. ("Lamar"),
was, as a matter of law, personal property and not subject to compensation in eminent domain proceedings
instituted by the Commission for the condemnation of the real property upon which the outdoor advertising
structure was situated.

¶3. Upon the trial court's grant of partial summary judgment, Lamar sought this Court's permission to file an
interlocutory appeal as to the issue of whether Lamar was due compensation for its sign. This Court granted
Lamar's request for an interlocutory appeal and thereafter, Lamar filed its Notice of Appeal. In its brief,
Lamar assigned the following as error:

     A. THE TRIAL COURT ERRED IN GRANTING THE COMMISSION'S MOTION FOR
     PARTIAL SUMMARY JUDGMENT BECAUSE THERE WERE DISPUTED ISSUES OF
     MATERIAL FACT

     B. THE TRIAL COURT ERRED IN FAILING TO FIND THAT, AS A MATTER OF
     LAW, THE SIGN STRUCTURE WAS PART OF LAMAR'S INTEREST WHICH WAS
     TAKEN AND FOR WHICH JUST COMPENSATION WAS DUE

                                                     II.

¶4. The property which is the subject of this dispute is an outdoor advertising sign, a billboard, that was
located on the east side of Interstate 55 South, Hinds County, approximately 0.2 miles north of the Byram
exit. Because of a highway widening project of a segment of the interstate in the vicinity, the Commission
condemned the real property upon which the billboard was erected, and required removal of the billboard.

¶5. The billboard was constructed by employees of Lamar Outdoor Advertising, Inc., in April, 1976, and is
described as:

     ... 7 steel beams embedded 6 to 8 feet into the ground. Each steel beam was surrounded in the
     ground with 18 inches of concrete. Welded to the beams were 4 cross members made of 2' x 3' x 1/4
     angle iron which supported the apron and other appertances [sic] to the sign face. The actual sign face
     consisted of 24 changeable 2' x 14' panels.

¶6. Lamar also owned, as Lessee, a leasehold interest in the parcel of real estate which was condemned by
the Commission and upon which the billboard was erected. The property had been leased for a total of
seventeen years as an outdoor advertising site. The last written lease was dated April 2, 1982, with Lamar
as the Lessee, and Curran's Land Management as the Lessor. The lease was for a three-year primary term,
and it provided for continuous automatic renewal of successive three-year terms. At the time of the
condemnation proceedings, Lamar was in the first year of its third successive renewal term. Lamar's last
lease period had been automatically renewed, and the lease was in effect as of June 5, 1991, the date that
the Commission filed its petition in eminent domain. According to the affidavits of Marty Elrod, General
Manager of Lamar, and H. J. Curran, proprietor of Curran's Land Management, both intended to continue
the lease arrangement indefinitely.

¶7. Initially, in its "Fair Market Value Offer," on August 6, 1990, the Commission offered Lamar $18,150,
less $850 after taking value, for net compensation totaling $17,300. That offer was based upon the
Commission's original premise that the billboard constituted real property. The Commission subsequently
rescinded that offer and substituted an offer of $500 for compensation, and $3,900.80 for moving expenses
associated with the removal of the sign.
¶8. The Commission took the position that the billboard was "personal property," and therefore,
noncompensable in eminent domain proceedings. No compensation was offered for the billboard itself.

¶9. The trial court apparently agreed with the position taken by the Commission. On January 29, 1993, the
court entered and order granting partial summary judgment and stating, inter alia, that:

      6. Mississippi law does not recognize compensatory damages for personal property in eminent
      domain proceedings.

      7. Based upon the evidence before this Court, including the terms and conditions of the lease
      pertaining to the billboard at issue, the sworn-to Personal Property Tax Returns made by the Lamar
      Corporation to the Tax Assessor for Hinds County, Mississippi, and Mississippi jurisprudence setting
      forth the test to be applied in determining the status of property as personalty or realty, the Court finds
      that there is no genuine material question of fact but that The Lamar Corporation's billboard at issue
      constitutes a trade fixture and personal property as a matter of law.

      ....

      . . . [T]he billboard at issue is, as a matter of law, personal property and not subject to compensation
      in eminent domain proceedings.

                                                      III.

¶10. Today's appeal involves the narrow consideration of the propriety of the trial judge's grant of partial
summary judgment regarding the classification of the billboard and its compensability. The summary
judgment standard has been articulated as follows:

      M.R.C.P. 56(c) allows summary judgment where there are no genuine issues of material fact, and the
      moving party is entitled to judgment as a matter of law. When reviewing a decision to grant summary
      judgment, this Court will conduct a de novo review. Daniels v. GNB, Inc., 629 So. 2d 595, 599
      (Miss. 1993); Short v. Columbus Rubber & Gasket Co., 535 So. 2d 61, 63 (Miss. 1988).
      Evidentiary matters are viewed in a light most favorable to the non-moving party. Morgan v. City of
      Ruleville, 627 So. 2d 275, 277 (Miss. 1993); Palmer v. Biloxi Regional Medical Center, Inc.,
      564 So. 2d 1346, 1354 (Miss. 1990).

Crain v. Cleveland Lodge 1532, 641 So. 2d 1186, 1188 (Miss. 1994).

                                                      IV.

¶11. There is little doubt as to the legal status of this billboard as between lessor and lessee. It is a trade
fixture. We need not be detained, however, by the consideration whether it is therefore "personal" as
opposed to "real" property. We resolve this matter as one of elementary statutory construction. This issue
may be decided by referring to the clear language of the statutes involved. Any structure which is adversely
affected by an acquisition "shall be acquired" and is compensable "notwithstanding the right or obligation of
the tenant, . . . to remove such" structure or improvement. Miss. Code Ann. § 43-37-11 (1972). The sign is
clearly a structure under any ordinary meaning of that term. The conclusion that § 43-37-11 compels
compensation for the structure here in question, is not at odds with the right of one displaced to receive
relocation expenses. Miss. Code Ann. § 43-39-7(1)(b) (1972). Both of these sections deal with the
acquisition of real property. A natural construction is that § 43-39-7(1)(b) is confined to situations where
the "personal property" is not also a structure which cannot be moved without destruction.

¶12. Moreover, the property here involved does not become "personal property" within the meaning of the
relocation section simply because it may be classified as a "trade fixture" and therefore treated as personal
property for ownership purposes as between lessor and lessee. Clearly, the "notwithstanding" clause quoted
above from § 43-37-11 contemplates "trade fixtures" as well as other structures in which the lessee retains
ownership because of a contractual or other legal provision.

¶13. The sign is merely an improvement which the tenant, Lamar, has a right "as against the owner of the
any other interest in the real property, to remove." Miss. Code Ann. § 43-37-11(2) (1972). By the explicit
provision of the statute, that right of removal does not deprive it of the right to have the property "acquired"
when it would be adversely affected by the acquisition of the land.

¶14. Accordingly, we reverse the judgment of the circuit court and remand this matter to that court for
further proceedings.

¶15. REVERSED AND REMANDED.

LEE, C.J., McRAE, ROBERTS AND MILLS, JJ., CONCUR. PRATHER, P.J., DISSENTS
WITH SEPARATE WRITTEN OPINION JOINED BY SULLIVAN, P.J., AND PITTMAN, J.
SMITH, J., NOT PARTICIPATING.




      PRATHER, PRESIDING JUSTICE, DISSENTING:


¶16. Respectfully, I dissent from the majority opinion for the reason that the opinion fails to answer the
threshold question of whether Lamar's billboard, appropriated along with the real property taken in the
eminent domain action by the Highway Commission, was compensable as personal property or real
property. In my view, the Special Court of Eminent Domain correctly held that Lamar's outdoor advertising
structure was, as a matter of law, personal property and not subject to compensation in eminent domain
proceeding for the condemnation of the real property upon which the outdoor advertising structure was
situated. (1)

¶17. The determination of the character of a billboard as real or personal property is necessary to determine
the amount of compensation due to the owner of the billboard. Without this initial determination by this
Court, a remand for further proceedings is without direction from this Court.

                                                       I.

¶18. Since a taking of property by eminent domain traditionally does not include personal property lying on
the real property but not affixed to it, the resolution of the threshold question depends upon the status of the
billboard as personalty, or as part of the realty, whether a fixture, a structure or an improvement. If the
billboard constituted a fixture or structure, then compensation for a taking by eminent domain is clearly
required by Mississippi statutes and case law. On the other hand, if the billboard's status was that of
personalty, compensation may not be due Lamar, but relocation costs.

¶19. Although Mississippi has not addressed this question, other jurisdictions have held both ways, finding a
billboard or analogous structures as either compensable structures or non-compensable personal property.
Many of those cases were cited extensively within the briefs of both parties. As stated in a recognized
authoritative treatise:

     Courts have differed in their opinions of the nature of the property interest held by owners of outdoor
     advertising structures. Some courts have held that these structures are personalty, while others have
     held that they are fixtures or structures.

Searles, 8A Nichols, The Law of Eminent Domain, ¶ 23.01 n.1 (1994).

¶20. However, because of the diversity of holdings in other jurisdictions, the analysis herein is confined
primarily to Mississippi statutory law, and/or law from other jurisdictions which have "squarely confronted"
this issue.

¶21. In the case at bar, the highway construction that resulted in today's appeal was funded in large part by
federal funds. The State's use of federal highway funds brings this action under the ambit of the Uniform
Relocation Assistance and Real Property Acquisition Policies Act ("URA"). Congress enacted URA in
1970 and had a twofold purpose in doing so:

     First, the purpose of the relocation assistance provisions was to establish a uniform policy for
     treatment of individuals displaced as the result of federal or federally funded assisted projects. See
     URA § 201 (42 U.S.C. § 4621). Second, Congress intended the real property acquisition policies
     sections to bring about uniform nationwide procedures for the taking of property by the federal
     government or state agencies receiving federal assistance.

Whitman v. State Highway Commission of Missouri, 400 F. Supp. 1050, 1056 (W.D. Mo. 1975)
(emphasis added).

¶22. After the United States Congress enacted URA, Mississippi followed suit in 1972. House Bill No.
788, passed during the 1972 legislative session, provides:

     AN ACT to encourage and expedite the acquisition of real property by state agencies for use in any
     project or program in which federal funds are used and to comply with the "Uniform Relocation
     Assistance and Real Property Acquisition Policies Act of 1970," Pub.L. 91-646, Title III, Section
     305, 84 Stat. 1906, 42 U.S.C.A. Section 4655; and for related purposes.

House Bill No. 790 provides:

     AN ACT to provide for relocation assistance to persons displaced by the acquisition of real property
     by state and local land acquisition programs and to comply with the "Uniform Relocation Assistance
     and Real Property Acquisition Policies Act of 1970," Pub.L. 91-646, Title II, Sections 207 and 210,
     84 Stat. 1898 and 1899, 42 U.S.C.A. Sections 4627 and 4630; and for related purposes.

¶23. Upon passage, House Bill No. 788 and 790 became Miss. Code Ann. §§ 43-37-1 to -13 and 43-
39-1 to -27, respectively. Chapter 37 concerns the compensation to be paid upon acquisition of real
property, while Chapter 39 deals with relocation payments. Both chapters' purposes are set forth below:

      The provisions of this chapter [37] shall be applicable only to the acquisition of real property under
      the laws of this state for use in any project or program in which federal funds are used. (emphasis
      added).

Miss. Code Ann. § 43-37-1 (1972).

      [T]o establish a uniform policy for the fair and equitable treatment of persons displaced by the
      acquisition of real property by state and local land acquisition programs which are federally funded in
      whole or in part.

Miss. Code Ann. § 43-39-3 (1993).

¶24. Chapter 37 incorporates the definitions listed in Chapter 39 which means that any interpretation given
to Chapter 37 must take into account the meanings of Chapter 39. Lamar falls under § 43-39-5(d) which
states:

      "Business" means any lawful activity, excepting farming operation, conducted primarily:

      ***

      (4)For the purposes of subsection (1) of Section 43-39-7, for assisting in the purchase, sale, resale,
      manufacture, processing, or marketing of products, commodities, personal property, or services by
      the erection and maintenance of an outdoor advertising display or displays, whether or not such
      displays are located on the premises on which any of the above activities are conducted.

Miss. Code Ann. § 43-39-5(d)(1993).

¶25. The statute that requires relocation costs to be paid, states, inter alia, that:

      (1) If a displacing agency acquires real property for public use, it shall make fair and reasonable
      relocation payments to displaced persons and businesses as required by this chapter for:

      ....

      (b) Actual direct losses of tangible personal property as a result of moving or discontinuing a business
      . . . but not to exceed an amount equal to the reasonable expenses that would have been required to
      relocate such property, as determined by the agency . . . .

Miss. Code Ann. § 43-39-7 (1972).

¶26. Alternatively, pertinent provisions of Chapter 37 include:

      (1) Where any interest in real property is acquired, an equal interest in all buildings, structures or other
      improvements located upon the real property so acquired and which are required to be removed from
      such real property or which are determined to be adversely affected by the use to which such real
      property will be put shall be acquired.

      (2) For the purpose of determining the just compensation to be paid for any building, structure or
      other improvement required to be acquired as above set forth, such building, structure or other
      improvement shall be deemed to be a part of the real property to be acquired notwithstanding the
      right or obligation of a tenant, as against the owner of any other interest in the real property, to remove
      such building or improvement at the expiration of his term. The fair market value which such building,
      structure or improvement contributes to the fair market value of the real property to be acquired, or
      the fair market value of such building structure or improvement for removal from the real property,
      whichever is the greater, shall be paid to the tenant thereof.

      (3) . . . Nothing with regard to the above-mentioned acquisition of buildings, structures or other
      improvements shall be construed to deprive the tenant of any rights to reject payment and obtain
      payment for such property interests in accordance with the laws of the state.

Miss. Code Ann. § 43-37-11 (1972).

¶27. Therefore, according to the immediately preceding quoted language, if the advertising billboard
constituted a "structure" that was required to be removed, then the Commission was required to acquire an
interest in the billboard equal to that which it acquired in the underlying real property.

¶28. To apply the appropriate statute, this Court must answer the threshold question of whether the
billboard in this case constitutes a "structure" pursuant to Miss. Code Ann.§ 43-37-1 to -13., or whether it
constitutes personal property pursuant to Miss. Code Ann.§ 43-39-1 to -27. If the billboard in question is
considered a "structure," then the provisions of Chapter 37 are appropriate, and compensation for the
taking of Lamar's billboard due. Alternatively, if the billboard is deemed to constitute personal property,
Lamar is entitled to relocation costs provided by Chapter 39.

¶29. While Lamar submitted an affidavit that the billboard's condition prevented it from being relocated, this
fact alone is not controlling in classifying whether the billboard was realty or personalty. This Court is
mindful of Lamar's actions which exemplified that it classified the billboard as personalty: tax information and
the contract with Curran's. In reviewing both chapters, Chapter 39 speaks directly to Lamar and its
operations. It directs that the applicable statute for reimbursement for Lamar's sign would be § 43-39-7,
which provides for "actual direct losses of tangible personal property as a result of moving or discontinuing
a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would
have been required to relocate such property, as determined by the agency." Miss. Code Ann. § 43-39-
7(1993).

¶30. As related in Nichols, supra, "[c]ourts have differed in their views on whether outdoor advertising
fixtures are personalty, not compensable in an eminent domain proceeding, or permanent affixations to the
land, which are compensable." Searles, 8A Nichols, The Law of Eminent Domain, ¶ 23.02[2] (1994)
(footnotes omitted). According to Nichols, courts have held that outdoor advertising fixtures are
permanent affixations to the land, which are compensable, in the following:

      City of Buffalo v. Michael, 16 N.Y.2d 88, 262 N.Y.S.2d 441, 209 N.E.2d 776 (1965);
      Whitmier & Ferris Co. v. State of New York, 12 A.D. 165, 209 N.Y.S.2d 247 (4th Dept. 1961)
      ; Rochester Poster Advertising Co. v. State, 27 Misc. 2d 99, 213 N.Y.S.2d 812 (Ct. Cl. 1961),
      aff'd, 11 N.Y.2d 1036, 230 N.Y.S.2d 30, 183 N.E.2d 911 (1962).

Searles, 8A Nichols, The Law of Eminent Domain, ¶ 23.02[2] n. 9 (1994). However, on the other
hand, Nichols states the following regarding outdoor advertising structures as personal property:

      For example, Ohio courts have held advertising structures to be personal property, and not fixtures
      capable of being appropriated in condemnation proceedings. See City of Cleveland v.
      Zimmerman, 22 Ohio Misc. 19, 51 Ohio Op. 2d 50, 253 N.E.2d 327 (Prob. Ct. 1969);
      Lakewood v. Rogolsky, 22 Ohio Misc. 93, 50 Ohio Op. 2d 423, 252 N.E.2d 872 (Prob. Ct.
      1969).

¶31. Although there is a division of authority among the states as to whether outdoor advertising is
characterized as real or personal property, recent decisions deem such signs personal property. State of
Tennessee v. Teasley, 913 S.W.2d 175 (Tenn.Ct.App. 1995); State of New Hampshire v. 3M
National Advertising, 653 A.2d 1092 (N.H. 1995) (signs determined personal property rather than real
property; valuation determined for leasehold interest compensated for the signs per recognition of the
applicability of § 4652); In re Acquisition of Billboard Leases and Easements, City of Northshore,
et al. v. OCI Corp. of Michigan, et al., 517 N.W.2d 872 (Mich. 1994)(billboard itself is trade fixture
and personal property; leasehold was real property).

¶32. In the Tennessee case, the pivotal question was the same: For the purpose of fixing compensation in
condemnation cases, are outdoor advertising billboards, attached to the land, real or personal property?
State of Tennessee v. Teasley. The Tennessee appeals court answered the question as personal property.
Teasley. In Teasley, the defendant, Eagle Advertising, Inc., asked for relocation expenses of the billboard,
compensation for the value of the sign, and the value of the leasehold. Id. The defendant reasoned that their
billboard was a fixture and should be considered part of real property for valuation purposes. Id. The
Tennessee court did not agree with this argument.

¶33. In Teasley, the Court reasoned that a billboard should be, in a practical sense, a trade fixture.
Generally, whatever is affixed to the land becomes part of the realty. Simmons v. Bank of Miss., 593 So.
2d 40, 42 (Miss. 1992). An exception has evolved through the years for fixtures placed on land for the
purposes of trade or manufacture and not intended to become part of the realty. Simmons, 593 So. 2d at
42 (citing Anderson-Tulley Co. v. U.S., 189 F.2d 192 (5th Cir. 1951)). Trade fixtures by their very
definition are personal property used by a tenant in his business. Whether a fixture was meant to be a part
of the land or removable primarily depends on the intent of the parties. Bondafoam, Inc. v. Cook
Construction Co., Inc., 529 So. 2d 655, 658 (Miss. 1988). When a fixture is determined to be a trade
fixture, and hence, personal property, then compensation under the statute is reimbursement for the
leasehold interest and relocation expenses.

¶34. The affidavits that were submitted to the trial court also stated that the parties' lease was intended to
be renewed. Obviously, the best indicator of the parties' intentions is the language of the contract. Lamar's
lease with Curran's Land Management provided for removal of the sign at Lamar's election:

      All structures, materials and equipment placed upon said premises by Lessee shall always remain
      Lessee's property and may be removed by Lessee at any time up to a reasonable time after the
      termination of this lease.

(Emphasis supplied).

¶35. By contract, removal was always an option for Lamar. Therefore, it necessarily follows that the
billboard was acknowledged by the landlord and tenant to be personal, not real property. That is, the
billboard was not affixed to the land such that it became a part of the realty. A lessor, like Curran, and a
lessee, like Lamar, "may agree among themselves regarding title to and removal of improvements and may
reflect their wishes in formal agreements this Court will enforce." See, eg. Bondafoam, 529 So. 2d at 658.
The parties in this case contracted for freedom to remove the sign, which precludes compensation under
§ 43-37-11.

                                                        II.

                                                CONCLUSION

¶36. The trial judge correctly found that, as a matter of law, the billboard in this case was personal
property. Lamar is entitled to "actual direct losses of tangible personal property ... not to exceed an amount
equal to the reasonable expenses that would have been required to relocate the [billboard]." See Miss.
Code Ann. § 43-39-7(b)(1993). The judgment of the Special Court of Eminent Domain granting partial
summary judgment on this issue should be affirmed.

¶37. I respectfully dissent.

SULLIVAN, P.J., AND PITTMAN, J., JOIN THIS OPINION.


1. Lamar's interest in the leasehold interest, which is real property, is not involved in this appeal.